Citation Nr: 1011269	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  08-38 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from December 1965 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran testified at a Board hearing at the RO in 
March 2009.  

FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma while on 
active duty.  

2.  The Veteran does not currently have post-service hearing 
loss as contemplated by 38 C.F.R. § 3.385.  

3.  The Veteran's current tinnitus is causally related to 
noise exposure during active military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service and sensorineural hearing loss may not be presumed 
to have been incurred or aggravated in service.  38 U.S.C.A. 
§§ 101, 106, 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was incurred during the Veteran's active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for the disabilities adjudicated by this 
decision.  Specifically, the discussion in a September 2007 
VCAA letter has informed the appellant of the information and 
evidence necessary to warrant entitlement to service 
connection for hearing loss and tinnitus.   See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notice required by VCAA and 
implementing regulations was furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came after complete 
notification of the appellant's rights under the VCAA.  The 
VCAA notice was timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Under these circumstances, the Board finds 
that all notification and development action needed to render 
a fair decision on the claim decided herein has been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.   See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman, supra.

In the present appeal, the appellant was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim and he was provided with notice of the 
types of evidence necessary to establish a disability rating 
or an effective date for the disabilities on appeal in the 
September 2007 VCAA letter. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

A VA opinion with respect to the issue on appeal was obtained 
in January 2008.  38 C.F.R. § 3.159(c)(4).  To that end, when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA opinion obtained in this case is 
more than adequate, as it is predicated on a full reading of 
the evidence in the Veteran's claims file.  The opinion 
considers all of the pertinent evidence of record, to include 
the Veteran's self-reported medical history and review of the 
service treatment records.  It is based on objective 
audiological testing.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion concerning the issues on appeal decided herein have 
been met.  38 C.F.R. § 3.159(c)(4).  The Board finds that the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No 
additional pertinent evidence has been identified by the 
appellant as relevant to the issues on appeal.  The last time 
the Veteran's hearing acuity was evaluated for compensation 
and pension purposes was in January 2008.  The veteran has 
not indicated that there was any increase in symptomatology 
since that time.  The Board finds that another VA examination 
is not required in order to accurately adjudicate the 
Veteran's hearing loss claim.  Under the circumstances of 
this particular case, no further action is necessary to 
assist the appellant.

Competency and Credibility

The appellant can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing tinnitus and 
decreased hearing.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the appellant as a lay person has 
not been shown to be capable of making medical conclusions; 
thus, his statements regarding causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  While the appellant is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  The Court found the veteran's lay testimony 
regarding varicose vein symptomatology in service represented 
competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Although the appellant is competent in certain situations to 
provide a diagnosis of a simple condition such as varicose 
veins, the appellant is not competent to provide evidence as 
to more complex medical questions and is not competent to 
provide an opinion as to the etiology of the currently 
existing hearing loss.  See Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible. See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

The issue regarding service connection for hearing loss does 
not involve a simple diagnosis or medical assessment.  See 
Jandreau; see also Woehlaert .  The appellant is not 
competent to provide more than simple medical observations 
such as noting that he had decreased hearing.  The appellant 
is not competent to provide a complex medical opinion 
regarding the etiology of the claimed hearing loss nor is he 
competent to provide lay evidence as to the exact extent of 
his hearing loss in terms of audiological levels in Hertz.  
See Barr.

Service connection criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for organic diseases of the nervous 
system, such as a sensorineural hearing loss, may also be 
established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether an appellant has a disability 
based on hearing loss is governed by 38 C.F.R. § 3.385.  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
Federal Circuit held that under 38 U.S.C.A. § 1154(b), a 
combat veteran's assertions of an event during combat are to 
be presumed if consistent with the time, place and 
circumstances of such service.  However, 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; rather, it aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  A veteran must still establish his 
claim by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 
(1999).

Analysis

In August 2007, the Veteran submitted claims of entitlement 
to service connection for bilateral hearing loss and for 
tinnitus.  The Veteran reported he served as a helicopter 
pilot during the Vietnam war and was exposed to acoustic 
trauma while participating in combat.  

The Board finds that service connection is warranted for 
tinnitus but service connection is not warranted for hearing 
loss as there is no competent evidence documenting the 
current presence of hearing loss for VA purposes.  

The service personnel records document that the Veteran was a 
helicopter pilot and served in the Republic of Vietnam during 
the war.  

The service treatment records were silent as to complaints 
of, diagnosis of or treatment for tinnitus or hearing loss.  

The in-service audiological readings dated prior to October 
31, 1967 have been converted from the original ASA units to 
ISO (ANSI) units.  This is accomplished by adding 15 decibels 
to the 500 Hertz reading, adding 10 decibels to the 1000, 
2000 and 3000 Hertz readings and adding 5 decibels to the 
4000 Hertz reading.  

Clinical evaluation of the Veteran's ears was determined to 
be normal at the time of the November 1965 enlistment 
examination.  An audiological evaluation revealed pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
15
0
LEFT
25
15
15
15
0

The Veteran denied having or ever having had ear trouble or 
hearing loss on a Report of Medical History he completed in 
November 1965.  

Clinical evaluation of the Veteran's ears was determined to 
be normal at the time of a January 1966 flight examination.  
An audiological evaluation revealed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
Not 
reported
10
LEFT
10
15
15
Not 
reported
0

The Veteran denied having or ever having had ear trouble or 
hearing loss on a Report of Medical History he completed in 
January 1966.  



Clinical evaluation of the Veteran's ears was determined to 
be normal at the time of a December 1966 service examination.  
An audiological evaluation revealed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
10
LEFT
15
15
15
15
10

The Veteran denied having or ever having had ear trouble or 
hearing loss on a Report of Medical History he completed in 
December 1966.  

Clinical evaluation of the Veteran's ears was determined to 
be normal at the time of the May 1968 flight examination.  An 
audiological evaluation revealed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
Not 
reported
10
LEFT
10
10
10
Not 
reported
10

Clinical evaluation of the Veteran's ears was determined to 
be normal at the time of the June 1969 flight examination.  
An audiological evaluation revealed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
Not 
reported
5
LEFT
0
0
0
Not 
reported
0

The Veteran denied having or ever having had ear trouble or 
hearing loss on a Report of Medical History he completed in 
June 1969.  

The Board finds that the above evidence demonstrates a lack 
of hearing loss for VA purposes while the Veteran was on 
active duty.  

There is no competent evidence of the presence of hearing 
loss for VA purposes dated within one year of the Veteran's 
discharge.  There are no medical records at all associated 
with the claims file dated within one year of the Veteran's 
discharge which include any references to hearing loss.  
Service connection for hearing loss is not warranted on a 
presumptive basis.  

An October 2007 buddy statement is of record.  The author 
reported that he served with the Veteran in Vietnam and 
verified that the Veteran was exposed to "extreme levels of 
noise" from onboard weaponry and the aircraft engines.  The 
author also wrote that the Veteran participated in combat 
while in Vietnam.  This statement along with the Veteran's 
service personnel record demonstrates to the Board that the 
Veteran was exposed to acoustic trauma while on active duty.  

Significantly, with regard to the claim of entitlement to 
service connection for hearing loss, there is no competent 
evidence of record of the existence of hearing loss for VA 
purposes at any time.  

A VA audiological examination was conducted in January 2008.  
The Veteran reported that he had had decreased hearing since 
the 1970's.  He reported he had a hearing test in the 1970's 
and was informed that he had hearing loss at that time.  The 
Veteran reported the situations with the greatest difficulty 
involved background noise such as being in a restaurant or in 
a group of people.  The Veteran reported that, while in 
Vietnam, he was exposed to guns, turbine engine noise, 
aircraft noise and radio noise.  The only ear protection 
provided was his helmet.  After service in Vietnam, he was a 
flight instructor.  After his discharge, he worked in the 
retail jewelry business.  He denied post-service 
occupational/recreational noise exposure.  The Veteran 
informed the clinician that his tinnitus began over 30 years 
prior.  Testing revealed that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
25
25
LEFT
10
15
15
25
35

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
The examiner determined that the Veteran's hearing in the 
right ear was within normal limits from 500 Hertz to 4000 
Hertz.  Hearing was within normal limits from 500 Hertz to 
3000 Hertz and mild hearing loss was present at 4000 Hertz 
for the left ear.  The diagnosis was clinically normal 
hearing in the right ear and normal to mild sensorineural 
hearing loss in the left ear.  The examiner opined that the 
hearing loss was less likely than not cause by or a result of 
the Veteran's military service.  The rationale provided was 
that, while the Veteran had significant noise exposure, his 
right ear was still within normal limits and his left ear had 
mild loss at 4000 Hertz.  Given the amount of time from 
discharge in 1969, it is less likely than not that the 
hearing loss occurred while in the service.  

A July 2008 VA clinical record reveals the Veteran complained 
of significant problems understanding his wife in the 
presence of background noise, more so with the left ear than 
the right.  It was determined that testing of the right ear 
was within normal limits and testing of the left ear revealed 
evidence of mild sensorineural hearing loss.  

The Veteran testified before the undersigned in March 2009 
that he did not have problems with hearing loss prior to 
active duty.  While on active duty, he was a helicopter pilot 
flying combat missions in Vietnam.  He testified that he was 
exposed to acoustic trauma in the form of weapons firing and 
helicopter engine noises.  When he wasn't flying, his duties 
included being the Weapons Officer who was in charge of 
maintaining his troops weapons.  In 1970, he was tested by a 
friend who was an audiology student and was informed that he 
had hearing loss and tinnitus.  After his discharge, he 
worked in the retail jewelry business which did not involve 
any noise exposure.  He had difficulty hearing from both 
ears.  He did not seek treatment for the hearing loss for 
many years because of his perception that VA was in shambles 
in the 1970's.  He testified that he experienced a constant 
hiss in his ears while on active duty.  The Veteran denied 
having any private audiological evaluations or treatment.  

Based on the above, the Board finds that there is no 
competent evidence of the current existence of hearing loss 
for VA purposes.  Audiological testing conducted in January 
2008 failed to document the disability.  No other competent 
evidence of record documents the presence of hearing loss for 
VA purposes.  While the Veteran is competent to report that 
he experiences hearing loss, he is not competent to quantify 
the extent of loss in the terms of decibels.  The Board notes 
the Veteran testified that he underwent audiological testing 
in 1970 after which, he was informed that he had hearing loss 
and tinnitus.  The records of this testing have not been 
associated with the claims file and the Veteran did not think 
that the records could be obtained.  As to that contention, 
it must be noted that the Court has held that a lay person's 
statement about what a physician told him or her, i.e., 
"hearsay medical evidence," cannot constitute the medical 
evidence, as "the connection between what a physician said 
and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this regard, the Board notes that, aside from the 
Veteran's own testimony on the matter of what audiologist 
reported to him, the record is devoid of evidence 
substantiating any such admission by medical personnel.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v.  
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Veteran is competent to report that he has difficulty 
hearing.  However, he is not competent to report that he has 
a certain level of hearing impairment as measured in Hertz, 
nor is he competent to provide an etiological nexus between 
any current hearing impairment and service as such 
assessments are not simple in nature.  See Jandreau; see also 
Woehlaert.  

The competent evidence of record demonstrates that the 
Veteran has never demonstrated hearing loss within the 
parameters of 38 C.F.R. § 3.385.  The current VA examination, 
conducted in January 2008, yielded a finding of no hearing 
loss for VA purposes which was based on objective audiometric 
testing.  As such, this opinion is probative.  See Prejean v. 
West, 13 Vet. App. 444, 448-49 (2000) (Factors for assessing 
the probative value of a medical opinion include the 
thoroughness and detail of the opinion.).  

The Board finds that service connection is not warranted for 
bilateral hearing loss.  In the absence of evidence of a 
current disability, the claim must fail.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Board need not address the question of continuity of 
symptomatology of hearing loss in the absence of current 
hearing loss disability.  

With regard to the claim of entitlement to service connection 
for hearing loss, the Board finds the evidence is not so 
evenly balanced so as to allow application of the benefit-of-
the-doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of 
the evidence is against the Veteran's claim of entitlement to 
service connection of hearing loss, and it must be denied.

The Board finds that service connection is warranted for 
tinnitus.  The examiner who conducted the January 2008 VA 
examination diagnosed the current existence of tinnitus.  
Furthermore, in a December 2008 statement, the Veteran 
reported that he had had ringing in his ears for 40 years.  
This would place the onset of the ringing to approximately 
1968.  The Board notes that, while the Veteran denied having 
or ever having had hearing loss on the Report of Medical 
History forms he completed during active duty, he did not 
specifically deny having tinnitus.  

The Veteran reported at the time of the January 2008 VA 
examination that his tinnitus began "over 30 yrs ago."  
This statement is not inconsistent with the Veteran's 
reporting in December 2008 that he had had tinnitus for 40 
years.  The Board finds the Veteran has consistently 
indicated that his tinnitus began while on active duty.  The 
Board finds the Veteran is competent to describe his exposure 
to loud sounds, and he is also competent to testify as to his 
experience of ringing in the ears.  See Charles v. Principi, 
16 Vet. App. 370, 374 (2002) (providing that ringing in the 
ears is capable of lay observation).

Given the military documentation of his specialty and combat 
experience, the Board finds that the Veteran incurred noise 
exposure during service.  With regard to a nexus to service, 
the Veteran's statements regarding the presence of tinnitus 
during service and experiencing tinnitus since service also 
appear to be credible.  The Board is unable to find that the 
preponderance of the evidence is against the Veteran's claim 
for entitlement to service connection for tinnitus.  The 
available evidence appears to be at least in a state of 
equipoise regarding a nexus to service.  The examiner who 
conducted the January 2008 VA examination found no such nexus 
but the Veteran's consistent reports of continuity of 
symptomatology from discharge to the present support a 
finding of service connection for tinnitus.  Consequently, 
the benefit-of-the-doubt rule applies, and service connection 
for tinnitus is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is granted subject to the 
laws and regulations governing monetary awards.  



_____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


